Title: To George Washington from John Mitchell, 25 March 1780
From: Mitchell, John
To: Washington, George


          
            Dr Sir
            Philada 25 March 1780
          
          Your Excellencys favors of the 17th & 20th were delivered me Yesterday have made particular Inquirey at the several Coach Makers, and have found a Neat Genteel Chariot which is near finished, and can be compleated with Harness for four Horses in two or three Weeks, the price is Two Hundred & Ten pounds in Gold or the Value thereof in Current money—I can not procure one under this sum from any of the Workmen here, & believe it is the lowest price—the man who has it has promised to waite a Week for your Excellencys Answer.
          I believe all the Necessary Furniture & Lining can be procured here for a Chariot if you chuse to have one made but doubt much if it will be cheaper. I can not acertain what the Furniture &c. will cost, as some part must be made here and others bought at Different places.
          The Brushes went to Camp last Week, the several Articles you ordered with the Mop & Chamber Pot shall be sent this next Week they are geting ready—the Shirt Buttons went by an Express Yesterday, hope the[y] will answer—Mrs Mitchell Joins me in most respectfull Compliments to M[r]s Washington—I have the Honor to be with great respect Your Excellencys most obedt hum. Servt
          
            Jno. Mitchell
          
        